IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10119
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LATONYA RENA MILES, also know as So Fine,

                                         Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:98-CR-256-G
                        --------------------

                         December 14, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     LaTonya Rena Miles pleaded guilty to count 1 of a five-count

indictment charging her with conspiracy to possess with intent to

distribute over one kilogram of cocaine base and has appealed his

sentence.   Miles contends that the district court erred in

determining the quantity of drugs attributable to her.

     We review the sentencing court’s calculation of the quantity

of drugs involved for clear error.   United States v. Mergerson, 4
F.3d 337, 345 (5th Cir. 1993).   A factual finding is not clearly




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-10119
                                -2-

erroneous if it is plausible in light of the record read as a

whole.   United States v. Watson, 966 F.2d 161, 162 (5th Cir.

1992).

     Miles argues that the record does not support the

attribution of two kilograms of cocaine base to her from an

uncompleted transaction.   Instead she argues that she should only

be held responsible for 1.19 kilograms of cocaine base.     The

record reflects that Miles negotiated, intended to, and was

capable of supplying this quantity of cocaine base.   The

uncontroverted facts in the Presentence Investigation Report

(PSR) and the testimony of Special Agent Brady of the Federal

Bureau of Investigation support this finding.   Miles has not

produced any evidence to refute the report or Brady’s testimony.

Because Miles did not present any rebuttal evidence, the district

court was free to adopt those facts without further inquiry.      See

United States v. Mir, 919 F.2d 940, 943 (5th Cir. 1990).     Miles

has failed to show that the district court clearly erred in the

amount of drugs attributed to her.

     AFFIRMED.